DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 08/30/2022.  
Status of the Claims
	In applicant’s amendments, claims 1-2, and 5-6 were cancelled, claims 3-4 were amended, and new claims 7-8 were added.  Claims 3-4, 7-8 are currently pending and considered below. An action on the merits now follows.

Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on October 2nd, 2019. It is noted, however, that applicant has not filed a certified copy of the TW 108135773 application as required by 37 CFR 1.55.

Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required.
Claim 7, line 2: amend “a front end” to ---the front end---.
Claim 7, line 4: amend “secondary” to ---secondary bracket---.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CH 713278 A2 (Mueller) in view of US 20170291056 A1 (Hsu).
	Regarding Independent Claim 3, Mueller discloses a rowing machine (“Collapsible exercise machine”), comprising: 
	a main bracket (rail 40 with folding foot 41) having a front end and a rear end (Figure 3: Annotated), the main bracket comprising a base (foot 41) and a slide rail (rail 40) located above the base (see Figure 3);

    PNG
    media_image1.png
    295
    442
    media_image1.png
    Greyscale

Figure 3: Mueller Annotated
	a secondary bracket (chassis 34) with one end thereof pivotally connected to the front end of said main bracket (via rotary bearing 43),
	a power grip holdable for exercise (pull handle 5), said power grip comprising a fixing slot (Figure 1: Annotated), the size of said fixing slot corresponding to a docking station (parking station 28; see Figure 1 wherein the fixing slot is sized to fit within the parking station), and the configuration of said fixing slot being complementary to parking station (see Figure 1 wherein the fixing slot fits above the parking station 28);

    PNG
    media_image2.png
    323
    502
    media_image2.png
    Greyscale

Figure 1: Hsu Annotated
	 and a resistance device (tank 2 with paddle 10) mounted to said main bracket below said slide rail (see Figure 3 wherein the paddle 10 is mounted below the rail 40), 
	wherein said fixing slot comprises a first magnetic part (¶ 24 below; in as much as applicant has shown the fixing slot has a first magnetic part via the handle 5, and said docking station comprises a second magnetic part adapted to magnetically attract said second magnetic part (“the training person pushes the pull handle 5 into the practical parking station 28, which can also be magnetic at the same time, so that the buffer store 25 is always safely charged” ¶ 24; in order to be magnetic the handle and the parking station respectively have a first and second magnetic part).
	Mueller discloses the invention as substantially claimed, see above. Mueller further discloses the parking station 28 connected to the main bracket. Muller does not disclose said secondary bracket comprising a convex portion; the size of said fixing slot corresponding to said convex portion, and the configuration of said fixing slot being complementary to said convex portion; wherein said convex portion comprises a second magnetic part.
	Mueller teaches in a different analogous embodiment (Figure 4) in a different interpretation solving the same issue of providing a pivotal connection for storage for the rail section comprising 
	a main bracket (rail 40 with folding foot 41) having a front end and a rear end (Figure 4: Annotated), the main bracket comprising a base (foot 41) and a slide rail (rail 40) located above the base (see Figure 3);
	a secondary bracket (controller 8) with one end thereof pivotally connected to the front end of said main bracket (via rotary bearing 43), said second bracket comprising a docking port (parking slot 28, see Figure 4 wherein the handle 5 is docked).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the position of the parking slot 28 to be located on the secondary bracket, as taught by Mueller in the second embodiment, in order to provide extended range for the user’s upper torso and arm reach for a more dynamic rowing exercise and prevent contact of the cable with the frame when the user is performing in the uphill rowing mode (¶ 29). 
	Mueller teaches the invention as substantially claimed, see above. Mueller does not disclose said secondary bracket comprising a convex portion; the size of said fixing slot corresponding to said convex portion, and the configuration of said fixing slot being complementary to said convex portion; wherein said convex portion comprises a second magnetic part.
	Hsu teaches an analogous rower exercise device solving the same issue of housing a handle during non-use comprising a rowing machine (“collapsible exercise machine”), comprising: 
	a main bracket (moving bracket 2) having a front end and a rear end (Figure 1: Annotated), the main bracket comprising a base (supporting portion 21) and a slide rail (moving member 2, see Figure 1 wherein moving member 2 is a rail that a seat slides within) located above the base (see Figure 1 wherein the moving member 2 is above support portion 21);

    PNG
    media_image3.png
    557
    623
    media_image3.png
    Greyscale

Figure 2: Hsu Annotated
	a secondary bracket (stationary base 1) with one end thereof pivotally connected to the front end of said main bracket (via pivotally connection portion 11, see Figure 7), said secondary bracket comprising a convex portion (Figure 1: Annotated below; the convex portion comprises the hooks); 
	a power grip holdable for exercise (Figure 1: Annotated), said power grip comprising a fixing slot (Figure 1: Annotated; a cable resides within the fixing slot within the handle), the size of said fixing slot corresponding to said convex portion (see Figure 1 wherein the fixing slot size corresponds to the spacing size within the convex portion), and the configuration of said fixing slot being complementary to said convex portion (the fixing slot is complementary to the spacing between the convex portions); 

    PNG
    media_image4.png
    582
    700
    media_image4.png
    Greyscale

Figure 1: Hsu Annotated
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Mueller’s parking slot to be a convex portion corresponding to said fixing slot, as taught by Hsu, in order to allow the user to fit the handle within the parking station and provide a stable connection to prevent unwanted disconnection.
	Mueller in view of Hsu further disclose wherein said convex portion comprises a second magnetic part (“training person pushes the pull handle 5 into the practical parking station 28, which can also be magnetic at the same time, so that the buffer store 25 is always safely charged” ¶ 24; the convex parking station in order to be magnetic has a second magnetic part magnetically attracted to the first magnetic part within the handle).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CH 713278 A2 (Mueller) in view of US 20170291056 A1 (Hsu) in further view of US 4052060 (Balkcom).

	Regarding Claim 4, Mueller in view of Hsu disclose the invention as substantially claimed, see above. Mueller in view of Hsu further disclose the fixing slot and the convex portion have a first and second magnetic part. Muller does not disclose wherein said first magnetic part is an iron sheet and said second magnetic part is a magnet.  
	Balkcom teaches an exercise device solving the same issue of magnetic connection between a handle and exercise structure comprising: a handle (handle receiving section 16 with handle 14) comprising a first magnetic part (“handle receiving member may comprise a magnetizable metal such as an iron alloy, e.g., stainless steel or other lightweight iron-based alloy material or magnetizable material” Col. 2, lines 58-61) that is an iron sheet (“iron alloy metal” Col. 2, lines 58-61 above); and a second magnetic part (“arms 28 and 32 may be fabricated from a magnetic material such as an aluminum-nickel-cobalt magnetic composition” Col. 2, lines 56-58). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the first and second magnetic parts to be an iron sheet and a magnet, respectfully, in order to provide a stable magnetic connection between the handle and docking station to provide a stable connection for charging of the handle. 
 
	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CH 713278 A2 (Mueller) in view of US 20170291056 A1 (Hsu) in further view of US 9750972 B1 (Liu; henceforth Liu).

	Regarding Claim 7 and 8, Mueller in view of Chu disclose the invention as substantially claimed, see above. Mueller further discloses a rotary bearing (rotary bearing 43) between the main bracket and secondary bracket. Mueller does not disclose wherein said main bracket comprises a stopper located at a front end thereof and a screw lock seat at a bottom side thereof, said screw lock seat being provided with a fixing bolt; and said secondary bracket comprises a fastener provided at a bottom side thereof, said fastener comprising an opening for the passing of said fixing bolt; wherein said secondary bracket is pivotable between an unfolded position where said fastener abuts against said screw lock seat and said fixing bolt tightens said fastener and a folded position where said secondary bracket abuts against said stopper.   
	Liu teaches an analogous rowing machine solving the same issue of folding the rail relative to the frame comprising a main bracket (second frame 11) having a front end (Figure 5: Annotated); a secondary bracket (first frame 10) with one end pivotally connected to the front end of the main bracket (via pivot 130);
	wherein said main bracket comprises a stopper (storage cut 1104) located at the front end thereof (see Figure 5 wherein the storage cut 1104 is located at the front end of frame 11) and a screw lock seat (operation cut 1102) at a bottom side thereof (Figure 5: Annotated), said screw lock seat being provided with a fixing bolt (bar 140, see Figure 2 wherein the bar 140 is provided within the cut 1102); 

    PNG
    media_image5.png
    522
    503
    media_image5.png
    Greyscale

Figure 5: Liu Annotated
	and said secondary bracket comprises a fastener (saddle member 13) provided at a bottom side thereof (see Figure 3 and 5 wherein the saddle member 13 is located at the bottom side of the first frame 10), said fastener comprising an opening for the passing of said fixing bolt (slot 132); 
	wherein said secondary bracket is pivotable between an unfolded position (Figure 2) where said fastener abuts against said screw lock seat (saddle member 13 abuts the operation cut 1102 via the sides and via bar 140 resides therein) and said fixing bolt tightens said fastener (bolt 140 is biased into cut 1102 and tightens saddle member 13 against frame 11 and to guide 1106);
	and a folded position (Figure 6) where said secondary bracket abuts against said stopper (frame 10 abuts cut 1104 via control member 14).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Mueller’s pivot 130 with a stopper, screw lock seat, fixing bolt, and fastener as taught by Liu in order to provide a locking mechanism to lock the rail when in the vertical stored position to prevent falling and damage.


Response to Arguments
Applicant’s arguments with respect to claims 3-4, and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784